DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites “the plurality of antenna units are arranged in an array sequentially in a same direction and adhered to at least one of an inside surface of the backplate or an inside surface of the sidewall.” The disclosure has failed to describe this limitation in a way to show that the Applicant possesses this invention as the time of filing. There is nowhere in the disclosure where the it reads that the antenna units are adhered, but rather that a liquid crystal polymer (LCP) antenna attached to at least one of an inside surface of the backplate or an inside surface of the sidewall (Para. 0019, Lines 10-13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170201011) in view of Caballero et al. (US 20120112969) and Oguri et al. (US 20170279177).
Regarding claim 1:
Khripkov et al. disclose (in Figs. 1 and 2) an antenna system (200), applied to a mobile terminal (100), wherein the mobile terminal (100) comprises a housing (defined by 102, 101 and 103) and the housing (defined by 102, 101 and 103) comprises a backplate (103) and a sidewall (101) connected to the backplate (103), wherein the antenna system (200) comprises: antenna (143), wherein the antenna (143) comprises a substrate layer (104), a plurality of antenna units (141) and a radio frequency front-end module (referred to RFIC; Para. 0006, Lines 1-5; Para. 0059, Lines 16-19), the plurality of antenna units (141) and the radio frequency front-end module (referred to RFIC; Para. 0006, Lines 1-5; Para. 0059, Lines 16-19) are arranged on the substrate layer (104), and the radio frequency front-end module (RFIC) is electrically connected to the plurality of antenna units (141; Para. 0059, Lines 16-19); the plurality of antenna units (141) are arranged in an array sequentially in a same direction (See Fig. 1), and a phase shifter (each may receive phase difference power feeding independently from one another; Para. 0059, Lines 13-15) is connected to the plurality of the antenna units (141).
Khripkov et al. is silent on that the housing is made of three-dimensional (3D) glass or a ceramic material and a liquid crystal polymer (LCP) antenna adhered to at least one of an inside surface of the backplate or an inside surface of the sidewall.
Caballero et al. disclose the housing made of three-dimensional (3D) glass or a ceramic material (Para. 0029, Lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the housing as a ceramic or glass material as taught by Caballero et al. into the mobile device of Khripkov et al. for the benefit of presenting an appealing appearance (Para. 0031, Lines 3-6).
Khripkov as modified is silent on that a liquid crystal polymer (LCP) antenna adhered to at least one of an inside surface of the backplate or an inside surface of the sidewall.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to adhere the LCP antenna to an inside surface of the sidewall as taught by Oguri et al. into the modified device of Khripkov for the benefit of readily installing the antenna module in a limited space in a housing (Para. 0012, Lines 1-3).
Regarding claim 2:
Khripkov et al. disclose the housing (comprising a glass) has a dielectric constant greater than 10 (material property of glass).
Regarding claim 4:
Khripkov et al. disclose the plurality of antenna units (141) is arranged on a side of the LCP substrate layer (104) facing the housing (including a metal frame 101 and at least one of a front cover 102 and/or rear cover 103; Para. 0059, Lines 4-6).
Khripkov et al. as modified in view of Caballero et al. is silent on that the radio frequency front-end module is arranged on a side of the LCP substrate layer facing away from the housing.
Oguri et al. disclose the radio frequency front-end module (41) is arranged on a side of the LCP substrate layer (40) facing away from the housing (50).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to arrange the radio frequency front-end module as taught by Oguri et al. into the modified device of Khripkov for the benefit of readily installing the antenna module and the RF front end in a limited space in a housing (Para. 0073, Lines 1-4).
Regarding claim 7:
Khripkov et al. is silent on that the first antenna unit is a slot antenna, and the second antenna unit is a patch antenna.

Accordingly, it would have been an obvious matter of design consideration to implement the antennas as any of a slot, patch, PIFA etc. based on suitability due to the form factor of the device as taught by Caballero et al. especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 9:
Khripkov as modified is silent on that the LCP substrate layer has a thickness smaller than 50 um.
However, it would have been an obvious matter of design consideration to select a substrate with thickness smaller than 50 um as claimed since the thickness of the substrate is proportional to the radiated power, the conductor loss, dielectric loss and surface wave loss, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170201011) in view of Caballero et al. (US 20120112969) and Oguri et al. (US 20170279177) as applied to claim 1 and further in view of Mow et al. (US 20180026341).
Regarding claim 5:
Khripkov as modified is silent on that the radio frequency front-end module (processor) is encapsulated in the LCP substrate layer by an radio frequency front-end (RFFE) process.
Mow et al. disclose (in Fig. 8) the radio frequency front-end module (160) is encapsulated in the substrate layer (178) by an radio frequency front-end (RFFE) process (Para. 0057, Lines 6-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the radio frequency front-end module to be encapsulated in the substrate layer as taught by Mow et al. into the modified LCP antenna module of Khripkov for the benefit of providing 
Regarding claim 6:
Khripkov as modified is silent on that the LCP substrate layer comprises a first portion attached to the sidewall and a second portion attached to the backplate, the plurality of antenna units comprises a first antenna unit interposed between the sidewall and the first portion and a second antenna unit interposed between the backplate and the second portion, and the radio frequency front-end module is arranged on a side of the second portion facing away from the backplate.
Mow et al. disclose (in Fig. 7) the substrate layer (150) comprises a first portion (150A) attached to the sidewall (of the housing, 12) and a second portion (150B) attached to the backplate (defined by the region accommodating 150M), the plurality of antenna units (40) comprises a first antenna unit (defined by the dipole antenna, 40’) interposed between the sidewall (of the housing, 12) and the first portion (150A) and a second antenna unit (defined by the dipole, 40) interposed between the backplate (defined by the region accommodating 150M) and the second portion (150B), and the radio frequency front-end module (160) is arranged on a side of the second portion (150A) facing away from the backplate (defined by the region accommodating 150M).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Mow et al. into the modified device of Khripkov for the benefit of providing electronic devices with improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications (Para. 0004, Lines 1-4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khripkov et al. (US 20170201011) in view of Caballero et al. (US 20120112969) as applied to claim 1 above and further in view of Zhou (US 20150035714).
Regarding claim 8:
Khripkov as modified is silent on the first antenna unit is fed by a microstrip line.
Zhou discloses the first antenna unit is fed by a microstrip line (Para. 0062).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845